SENTENCIA
Por estar igualmente dividido el Tribunal y habiendo expedido la Petición de Certiorari solicitada, se confirma la sentencia emitida por el Tribunal de Apelaciones. En ella, *834el foro apelativo intermedio, confirmó la determinación de la Compañía de Turismo y resolvió que ésta no tiene que aprobar un reglamento para requerir la prueba de dopaje a quienes soliciten la concesión o renovación de la licencia de operador de taxi turístico, ya que tal prueba es un requisito sine qua non que emana de la Ley de Transportación Turística Terrestre de Puerto Rico, Ley Núm. 282 de 19 de diciembre de 2002 (23 L.P.R.A. see. 6754 et seq.).
Según lo expresado, se expide la petición de “certiorari” presentada y se dicta sentencia confirmatoria de la emitida por el Tribunal de Apelaciones.
Así lo pronunció, manda el Tribunal y certifica la Secretaria del Tribunal Supremo.
El Juez Asociado Señor Rivera Pérez disintió con una opinión. La Jueza Asociada Señora Fiol Matta disintió sin opinión escrita.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo